Citation Nr: 1104421	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk







INTRODUCTION

The Veteran served on active duty from December 1958 to December 
1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  
Specifically, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in service connection claims, VA 
must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Here, the Veteran has been diagnosed with chronic obstructive 
pulmonary disease [COPD].  See July 2008 private treatment 
report.  Service treatment records indicate that he was seen for 
complaints of a cough, a sore throat, and chest pains in January 
1959.  Furthermore, the Veteran has stated that he suffered from 
pneumonia while serving on the U.S.S. Rowan in 1962.  See the 
September 2008 notice of disagreement.  McLendon elements (1) and 
(2) have therefore been met.

With respect to the third McLendon element, the Board notes that, 
in a July 2008 treatment report, G.M., M.D., noted that the 
Veteran stated that he was treated in service for "pneumonia on 
at least two occasions."  Dr. G.M. indicated that "it is 
possible that these infections contributed to his ongoing 
breathing difficulties and to his current" COPD.  

While favorable to the Veteran's claim, Dr. G.M.'s use of the 
word "possible" renders the opinion speculative.  The Court has 
held that, if medical evidence is speculative, general or 
inconclusive in nature, it cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) & Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  Further, Dr. G.M.'s 
rationale was based on the Veteran's claim that he was treated 
for pneumonia on two occasions during service.  Service records, 
however, show no indication that he was ever diagnosed with 
pneumonia during service.  In addition, the Veteran's COPD 
appears to have been first diagnosed in July 2008, more than 45 
years after his discharge from service.  Dr. G.M.'s statement did 
not explain the almost fifty year gap between the Veteran's 
separation from service and his first diagnosed respiratory 
disability.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the health care provider to provide a 
basis for his/her opinion goes to the weight or credibility of 
the evidence].  In any event, and notwithstanding the above, Dr. 
G.M.'s opinion provides an indication that the Veteran's 
disability may be associated with his active duty service.  The 
third McLendon element has therefore been satisfied.

With respect to McLendon element (4), this case presents a 
medical question that cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  This question concerns the etiology 
of the Veteran's current respiratory disability.  McLendon 
element (4) has been met, because there is insufficient medical 
evidence on file for VA to make a decision on the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of any respiratory disorder that he 
may have.  The Veteran's VA claims folder, 
including a copy of this remand, must be made 
available to the examiner.  Any diagnostic 
testing deemed to be necessary by the 
examiner should be accomplished.  

For any respiratory disorder diagnosed on 
examination, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50/50 probability or 
greater) that the diagnosed disability is 
related to the Veteran's military service. 

2.  Following completion of the above, 
readjudicate the issue of entitlement to 
service connection for a respiratory 
disorder.  If the decision remains adverse to 
the Veteran, he and his representative should 
be provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim. 
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  


________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



